Deptje, J.
(dissenting.) The writs of oertiorari in these cases brought to the Supreme Court, for review, the valuation and assessment of the property of the several prosecutors, consisting of real estate used for railroad purposes, tangible personal property and franchises, made by the state board of assessors, and the taxes assessed thereon by the said board for the year 1884, pursuant to the provisions of an act of the legislature, approved April 10th, 1884, entitled “An act for the taxation of railroad and canal property.” Pamph. L. 1884, p.
Some of the prosecutors have irrepealable charters. The *333court directed the argument as to the effect of the act of 1884 upon charters having an irrepealable quality to stand over until the next term. The charters of the greater part of the prosecutors are such as contain a provision for the payment to the state, annually, of a certain sum—as, for instance, a per centum on cost or capital stock—with proviso that no other tax or impost should be laid or levied on them, and a clause reserving to the legislature the power of altering or repealing the charter. These corporations have no contract with the state on the subject of taxation. The only semblance of a contract there is under such a charter is on the part of the company to pay the sum named in its charter as a condition on which its corporate franchises were granted. The proviso that other taxes shall not be imposed is a mere legislative concession, revocable at the will of the legislature, and revoked whenever the legislature, in the exercise of its power of taxation, subjects such corporations to other or additional taxation. State, M. & E. R. R. Co., pros., v. Commissioner, 8 Vroom 228, 9 Id. 472; Little v. Bowers, 17 Vroom 300. These corporations, in virtue of the reserved power of alteration or repeal, are liable to taxation the same as private persons, and are equally entitled to dispute the validity of the law by which taxes are imposed as not being a constitutional exercise of the power of taxation.
The tax laid by the act of 1884 is a tax upon property. The act is entitled “An act for the taxation of railroad and canal property,” and the provisions in it which designate the subjects of taxation, the mode of assessment and valuation thereof and the computation of the taxes thereon, -indicate taxation on property as the purpose of the act. The tax to be assessed and levied has none of the qualities of a tax in personam—none of the characteristics of indirect taxation for franchises. The franchises of the corporations comprised in this act are made taxable on the true value thereof as property, and as part of the property of such corporations. The counsel on both sides discussed the case ou the assumption that taxation by the act of 1884 was taxation upon property, and in *334that view I concur. The inquiry which arises, therefore, is whether the taxation provided for by the act of 1884 is in compliance with the provision introduced into the constitution by the amendments of 1875, that “property shall be assessed for taxes under general laws and by uniform rules, according to its true value.” Const, art IV., § 7, ¶ 12.
The theory of our government is that the sovereign power of taxation is unlimited, except as qualified or restrained by constitutional limitations; that this power of taxation consists primarily in the power to select and classify the persons or property which shall be made the subjects of taxation, and when the classes of persons or kind of property set apart for taxation have been designated, then to apportion the tax among those of the class which is to bear the burden, upon the principle of uniformity—that where the burden is common there shall be a common contribution to discharge it. State v. Parker, 3 Vroom 426 ; State v. Township Committee of Readington, 7 Id. 66. The problem for consideration is how far the constitutional prescription that “ property shall be assessed for taxes under general laws and by uniform rules, according to its true value,” has restrained the power of the legislature in the selection and classification of property for the purpose of taxation.
In the distribution of the powers of government, the power of taxation is lodged in the legislative branch. For an unwise, unjust, oppressive or unnecessary exercise of the power by the legislature there is no redress except by an appeal to the people. So long as constitutional limitations are not exceeded or the constitutional rights of the citizen are not violated, the legislature is the supreme authority, which the courts as well as others must obey. Cooley on Taxation (2d ed.), pp. 43-45. But the same plan of government which lodges the power of taxation in the legislative department of the government has conferred upon the judiciary the power, and has imposed upon that branch of the government the duty to determine whether the legislature, in the method of taxation *335adopted by it, lias exceeded constitutional limitations or invaded the constitutional rights of citizens. Every intendment will be made in favor of the legislative act that is permissible, and any construction which is within rational bounds will be resorted to in the endeavor to harmonize the legislative plan with constitutional limitations. But if, on an investigation conducted in this spirit, it be found that the legislative act is in violation of constitutional limitations, or an infringement upon the constitutional rights of those who are made the subjects of taxation, the duty of the judiciary in the premises can neither be cast off nor evaded.
The constitutional provision invoked relates only to taxation upon property. It leaves unimpaired that branch of the taxing power which consists of the imposition of indirect taxes for the exercise of franchises or the pursuit of business, trades or occupations. Over this subject the discretion of the legislature is unrestrained, save only by the need of conforming to that essential quality of taxation, that when a class of persons or things is selected for taxation, the tax must be imposed upon individuals of the class under a rule of uniformity.
Nor does this constitutional provision require the taxation of all property which is legitimately the subject of taxation. On that construction, the argument of Mr. Collins, who appeared in this suit for the several municipalities, and contended in their behalf that by force of this constitutional provision the property of these companies became subject to taxation in the several taxing districts of the state, in common with other property in those districts, would be irresistible. The second section of the General Tax act of 1866, (Rev., p. 1150,) and the enacting clause of the act of 1878, (Pamph. L., p. 61,) in designating the property to be taxed, are comprehensive enough to embrace the real and personal property of all railroads and canals. The taxation of such property was taken out of the provisions of these acts by section 5 of the act of 1866 and the proviso in the act of 1878. The constitutional provision being self-executing and proprio ■vigore abrogating all special legislation on the subject, (State, *336North Ward Bank, pros., v. Newark, 10 Vroom 380, 11 Id. 558,) and making void all such legislation in the future, it is difficult to see how, in the light of the decisions of our courts, the exemption in the fifth section of the act of 1866, of corporations having repealable charters, from taxation on real and personal property, or that contained in the proviso in the act of 1878, could stand consistently with a constitutional requirement of such import. If special charters may be repealed by a general law, as was held by this court and the Supreme Court in State, M. & E. R. R. Co., pros., v. Commissioner of Taxation, 8 Vroom 228, 9 Id. 472, much more clearly would the same result be effected by a self-executing constitutional provision, which, as the supreme law of the land, must operate to efface from the statute book every legislative act repugnant to its provisions.
But I do not assent to this interpretation of the constitutional provision. The power of taxation is not derived from a constitutional grant. Immediately upon the organization of the colony as a free and independent government, and the establishment of a legislative department of the government, the legislature was ipso faeto invested with the power of taxation by a fundamental principle of government, derived from the mother country, that taxation is a legislative act, and is necessarily inherent in the legislative branch of the government. Neither of our state constitutions nor the amendments of 1875 contain any grant of the power to tax. The only provision on that subject is the amendment under discussion, and that is a restriction on the power of taxation which the legislature possessed from the organization of the government. And it is a fundamental doctrine in the interpretation of constitutional limitations derogatory to the powers of a co-ordinate branch of the government that construction should not be pushed beyond a fair and reasonable interpretation of the letter of the limitation.
The framers of the constitutional amendments, recognizing the reasonableness of exempting churches, charitable institutions and institutions of learning from taxation, and the wis*337dom and justice, in some instances, of indirect taxation, as by taxes on franchises, trades or occupations, with the General Tax act of 1866, which did exempt religious, charitable and educational institutions and corporations from taxation upon property, and the Railroad Taxation act of 1873, which laid a tax upon franchises, before them, seemed to have avoided that-expression in the constitutional amendment which would readily have occurred to them if they designed a constitutional provision which would require all property to be taxed. The-provision adopted and recommended to the legislature, and approved by the legislature and the people, does not require that construction. It interdicted taxation on property unless-under general laws and by uniform rules, and according to true values, but left unimpaired the power of the legislature, by proper classifications, to designate the property which should be brought under a property tax. The Supreme Court so held in State v. Yard, 13 Vroom 357, and in Stratton v. Collins, 14 Id. 562, and in that construction of the constitutional provision I concur. But with the selection of the property to be taxed the power 'of the legislature to discriminate ends. The rule of uniformity prescribed for taxation prevents property from being classified, and taxed as classed, by different rules. Township of Pine Grove v. Talcott, 19. Wall. 666, 675; Gilman v. City of Sheboygan, 2 Black 510, 518.
In the next place, the constitutional provision does not touch the machinery by which taxes shall be assessed or collected. Every system of taxation consists of two parts—the one relating to the assessment (the designation of the persons or things which shall be the subjects of taxation, and the apportionment of taxation among such persons or things in the-ratio prescribed by law); the other the collection of taxes by the enforced payment thereof. The constitutional provision-in question relates only to the assessment of taxes, and in that, respect concerns only such equalization of the burden of taxation as would result from the designation of the property which shall be the subject of taxation, and the apportionment *338of the taxes thereon, under general laws and by uniform rules, according to its true value. The mere machinery by which taxes shall be assessed or collected is left in legislative discretion. Trustees of Public Schools v. City of Trenton, 3 Stew. Eq. 668. A railroad or canal is a peculiar kind of property, and the appraisement and valuation of such property, including the rolling stock, property used in transportation, and franchises, as a unit, by a state board of assessors, instead of an appraisal of it by local assessors in detached parts, would be indispensable in estimating such property at true value, which is the basis of taxation under the constitutional provision. A law providing for such an appraisement and valuation of all railroads and canals, and the apportionment of the valuation thereof among the proper taxing districts, to be taxed by local assessors in common with other taxable property, or providing for the entire process of laying the taxes and the collection thereof by state officers, by a sale in its entirety of the property assessed, would be a general law in compliance with the constitutional requirement that property should be assessed for taxes under general laws.
But the constitutional provision does not stop with the requirement that property should be assessed for taxes under general laws. It adds the further prescription that the assessment should be by uniform rules and at true values. The object of the constitutional provision 'was two-fold : the equalization of the burden of taxation in the apportionment of taxes for state purposes among the several counties, and of taxes for state and county purposes among the minor taxation districts, in which all taxes are in fact levied and collected; and also the equalization of the burden upon all those who are subject to taxation in the political division for the use of which taxes are laid—in the state if for state purposes, in the county if for county purposes, and in the minor political divisions—townships, cities or wards—if for municipal or local purposes. By uniform rules is meant uniformity in the standard of valuation and rate of taxation. How that uniformity.shall be attained will depend upon the purpose for which the particular *339tax is laid. If it be for state purposes, it must be at the rate ■of taxation uniformly applied in the state in taxation for state purposes; if for county or municipal purposes, at the same rate at which property is taxed for such purposes. State, Vail’s Ex’rs, pros., v. Runyon, 12 Vroom 98. As was said by Mr. Justice Dixon, the constitutional provision requires •and is satisfied by such regulations as would impose the same percentage of its actual value upon all taxable property in the township for township purposes, in the county for county purposes, and in the state for state purposes. Stratton v. Collins, 14 Vroom 563.
That part of the act of 1884 which provides for taxation on the property of railroad and canal companies, not used for railroad or canal purposes, is not in dispute. The controversy relates solely to the taxation of property used for those purposes. The act provides (in section 3) that property of that description shall be assessed by a state board of assessors, and at true value, and that the board should in such ascertainment ascertain separately—
“ I; The length and value of the- main stem of each railroad, and of the water-way of each canal, and the length of •such main stem and water-way in each taxing district.
“ II. The value of the other real estate used for railroad or -canal purposes in each taxing district in this state, including the road-bed (other than main stem,) water-ways, reservoirs, tracks, buildings, water-tanks, water-works, riparian rights, ■docks, wharves and piers, and all other real estate, except lands not used for railroad or canal purposes.
“ III. The value of all the tangible personal property of ^ach railroad and of each canal company.
“ IV. The value of the franchise.”
Upon the entire assessed valuation of the property in these subdivisions an annual state tax is laid at the rate of one-half of one per cent. Besides the state tax, an additional tax is laid upon the property named in subdivision 2, for the benefit •of the several taxing districts, at the local rates at which other property is assessed in such taxing districts for county and *340municipal purposes; but it was provided that in no case should the last-mentioned rate exceed one per cent., and it is-further provided that in case the state tax of one-half of one per cent, and the local tax as limited in the act would compel any company to pay more tax than the tax such company would pay if it did not pay the state tax but did pay full local rates on all the property and franchises mentioned in section 3, without any other exemptions than would be allowed to an individual citizen on such property, such deductions should then be made as-would make the tax equal to the amount such company would pay on all the property and franchises mentioned in section 3 if assessed at full local rates, without any state tax.
The rate fixed by the act for local taxation upon that part of the companies’ property used for railroad and canal purposes made liable to such taxation is manifestly a departure-from the constitutional rule. In taxing districts where the rate of taxation for county and municipal purposes exceeds one per cent., the limitation of the tax on these companies to> one per cent, produces a discrimination in assessing taxes, prejudicial to other tax-payers in such districts, and is in violation of the constitutional rule of uniformity. It is said that the discrimination being in favor of the prosecutors, they cannot avail themselves of that fact to annul the tax assessed against them. If the legislative power to lay the tax was not in controversy, and the objection was simply for inequalities in the execution of the law, the objection would not be heeded. But that presentation of the case does not correctly-represent the position in which the matter is placed before the court. Taxes have been assessed against the prosecutors, the collection of which is about to be enforced. They dispute the validity of the law under which the taxes were laid, and if they present legal grounds for sustaining their contention, the court-cannot refuse relief on any notion of the propriety or reasonableness of the conduct of parties. The prosecutors say that under their charters and the laws antecedent to the act of 1884 they were exempt from local taxation on this part of their property, and they insist that that exemption has not been *341taken away by the act of 1884, because of the nonconformity-of that law to constitutional requirements. It is the prerogaative of every citizen and tax-payer to say'to the government: •“ Tax me according to law, or not at all; ” and it would be no response to the assertion of that prerogative to reply: “ If jou had been taxed according to law, you would have fared worse.”
To avoid recurring to this subject again, I may say here, in response to the argument, so freely used, that these companies .are still a favored class in the matter of taxation, that that fact would be a substantial objection to this law on constitutional grounds; for, as it seems to me, it would be impossible ■to sustain the 'law as being constitutional as applied to these prosecutors, and pronounce it to be unconstitutional when other persons, upon whose property taxes have been assessed, make resistance on the ground that the taxes assessed upon their property have not been laid upon all property liable to be assessed for taxes by a uniform rule. In State v. Yard, 13 Vroom 357, and in Stratton v. Collins, the constitutional •question was raised by persons whose property had been assessed, on the ground that other property not assessed should .have been brought in and subjected to taxation in common with their property, and at an equal rate.
The tax levied on the prosecutors for state purposes is a state tax, and is laid exclusively on the properly of the prose■cutors. The rate of tax fixed by the act is one-half of one per cent., subject to a certain adjustment, which I will refer .to presently.
I have already said that uniformity in the rate of taxation is determined by the territory or political division for the use ■of which the tax is laid—that the constitution requires the same percentage of actual value upon all taxable property in the township if for township purposes, in the county if for ■county purposes, and in the state if for state purposes. That is the principle enunciated in Stratton v. Collins, and sustained ■by an unvarying line of judicial decisions. The method of laying state taxes in this state is by an equal percentage upon *342all the taxable valuations in the state, and the apportionment, of the amount to be raised among the several counties in the ratio of taxable valuations in each, for assessment and collection, as other taxes are assessed and- collected.
At the time the act of 1884 was passed, the act of 1881,. laying a state tax for the support of schools, was in force. 'The tax laid by that act was laid, as I have mentioned, by an apportionment among the several counties in proportion to the amount of taxable real and personal property in each, to be assessed and collected in the manner in which other taxes were assessed, levied and collected. Pamph. L. 1881, p. 120. By these two acts—the act of 1881 and the act of 1884—we have this situation of affairs : two state taxes, the one levied exclusively on the taxable valuations of the property of railroad and canal companies, the other exclusively upon the other-taxable valuations in the state. These two systems of taxation cannot stand together or be brought into harmony with uniformity in the rules of taxation. That they will inevitably produce inequality of rates in taxation is apparent. That in fact they bring about that result is demonstrated by a few figures taken from the report of the state comptroller for 1885. The total valuations of real and personal property in the state, (other than railroad and canal property,) on which the state school tax for 1884 was laid was $554,828,114.34. The state tax raised thereon was $1,424,244, and the rate of taxation to-raise that sum was a small fraction over two and a half mills on each dollar. The valuation of the real and personal property of railroad and canal companies, assessed under the act of Í884, was $140,236,605.43. The tax for state purposes-on that property was $701,182.05, and the rate of taxation was five mills on each dollar. The gross amount of taxable valuations of real and personal property in the state, including the real and personal property of railroad and canal companies, was $695,064,719.76. The state school tax and the tax on the real and personal property of these companies aggregated $2,125,426.05, and, laid on the gross valuation of *343property in the state, would require a tax of a small fraction over three hulls (three and six-hundredths) on each dollar.
But it is said that the rate of taxation named in the act of 1884 was so adjusted by the twelfth section as to secure equality in the rates of taxation both for state and local purposes. The plan adopted by that section is that in cases where the state tax and the local tax exceed the tax the companies would pay if taxed at local rates upon all their property, used for railroad or canal purposes, such deduction should be made as would make the tax equal to the amount such company would pay on all its property and franchises if assessed at full local rates without the state tax.
This plan of adjustment is plainly inefficacious to secure equality and uniformity in the rate of state taxes. Local rates are determined by that percentage on taxable valuations in the locality which is necessary for all the local purposes for which such tax is required to be laid—the expenses of local government, the supply of water, the expenses of police and fire departments, the cost of erecting school-houses, the cost of public improvements above assessments for benefits, the interest or principal of municipal indebtedness, and the like— and vary with the extravagances or misfortunes in conducting local governments. The state school tax for 1884 was raised by a rate of two and a half mills—one-quarter of one per cent. The local tax rate for the same year in Newark was two and three-hundredths per cent., in Orange two and sixty-two hundredths, and in Jersey City two and ninety-eight hundredths. A uniform rate of taxation for state purposes can be obtained only on a ratio of the tax to be raised to the taxable valuations in the state.
But I need not pursue this matter further. As I understand the views of the majority of the court, it is not claimed that the act of 1884 provides for taxation either for state or local purposes on a rule uniform with that on which taxes, state or local, are laid under the General Tax act of 1866. The position taken is this: that the constitutional provision allows a classification of property for taxation under general *344■laws, and that upon such a classification the rule of uniformity prescribed by the constitution is complied with if the tax be laid upon property within the classification at an equal percentage, without regard to the rate of taxation upon other-taxable property in the state; that local taxes may be laid on property in the classification at one rate and upon other property at a different rate, and state taxes be levied with the same diversity in rates, provided only that a uniform rate be observed in the tax upon property within each class; and that property used for railroad and canal purposes may be segregated into a class and subjected to taxation at any rate that may be prescribed by the legislature.
'The power of discrimination asserted in this proposition may well challenge the closest scrutiny. The classification made by the act of 1884 is either upon the use which is made of property or upon the ownership of it. On the principle adopted, lands used for agricultural purposes, city lots, lands improved or unimproved, timber, mining or mineral lands, mills, lands used for manufacturing purposes, and the implements used in agriculture or in the various branches of mechanical pursuits, may be set apart into classes and taxed at any variety of discordant rates, provided uniformity of rate be observed within each particular class. Indeed, the capacity which lies within the doctrine of classification is aptly illustrated in this case. A classification of the main stem of a railroad not exceeding one hundred feet in width, and depot buildings used for passengers, connected therewith, into one class, and other indispensable parts of the structure, such as switches, turn-outs, engine houses, freight depots, if beyond the one hundred feet, into another class, is regarded as a legitimate classification.
The authority pressed upon the attention of the court with the most confidence, as justifying this construction of our constitutional provision, is the decision of the Supreme Court of the United States in the State Railroad Tax Cases, reported 96 U. S. 575. The tax in that case had been laid under a statute of Illinois, which provided that the entire taxable property of *345railroad companies should be ascertained by the state board of equalization, and that the state, county and city taxes should be collected within each municipality on this assessment in the proportion the length of the road in such municipality bears to the whole length of the road within the state. The rule for the apportionment and assessment adopted was uniform in its action on all railroad companies, but was not uniform with the method by which other property was taxed under the general tax laws. The question before the court was whether this mode of taxing railroad companies was consistent with section 1 of article IX. of the constitution of Illinois, which is in these words: “ The general assembly shall provide such revenue as may be needful by levying a tax by valuation, so that every person and corporation shall pay a tax in proportion to the value of his, her or its property, such value to be ascertained by some person or persons to be elected or appointed in such manner as the general assembly shall direct, and not otherwise; but the general assembly shall have power to tax peddlers, auctioneers, brokers, hawkers, merchants, commission merchants, showmen, jugglers, inn-keepers, grocery-keepers, liquor dealers, toll bridges, ferries, insurance, telegraph and express interests or business, venders of patents, and persons or corporations owning or using franchises and privileges, in such manner as it shall, from time to time, direct by general law, uniform as to the class upon which it operates.”
The court sustained the tax, upon the peculiar features of the state constitution, which expressly excepted certain classes of persons and things, among which were persons or corporations owning or using franchises and privileges, out of the general equality clause, and adopted a special equality clause for taxing such persons or things, by providing that they should be taxed in such a manner as the legislature should from time to time direct, by general law uniform as to the class upon which it operated. Mr. Justice Miller, in delivering the opinion of the court, placed the decision distinctly on that discrimination in the constitutional provision, “ because,” as he *346says, “ the latter part of the section, in express terms, authorizes the legislature to tax persons and corporations owning or using franchises, in such manner as it shall from time to time direct, by general law; ” and the only restriction on the power, as applied to this class, is that it shall be “ uniform as to the class upon which it operates.” He then adds: “ There can be no doubt that all the classes named in this clause * * * are taken out of the general rule of uniformity prescribed by the first clause, and the only limitation as to them is that of uniformity as to the class upon which the law shall operate.”
In this respect the constitution of Illinois and the constitution of this state are totally dissimilar. Our constitution makes no discrimination in the property which the legislature has subjected to taxation, with respect to the rules by which it shall be taxed. The rules must be uniform whatever method may be adopted in making the assessment, and in the machinery by which the tax is assessed, laid or collected. The case cited is no precedent for the construction of our constitutional provision.
Another precedent cited with a great deal of confidence is the case known as the Kentucky Railroad Tax Cases, reported 115 U. S. 321. The complaint in that case was of a statute which discriminated against railroad companies in the fact that railroad property, though called real estate, was classified by itself, distinct from other real estate, and different means were provided for ascertaining its value for the purpose of taxation; and the protection of the fourteenth amendment of the constitution of the United States was appealed to for relief. The court denied relief on the ground that no constitutional provision of the State of Kentucky had been violated. Mr. Justice Matthews, who read the opinion of the court, puts the decision on the ground-—-to quote his own language—that “ there is nothing in the constitution of Kentucky that requires taxes to be levied by a uniform method upon all descriptions of property. The whole matter is left to the discretion of the legislative power, and there is nothing to forbid *347the classification of property for purposes of taxation, and the valuation of different classes by different methods. The rule of equality in respect to the subject only requires the same means and methods to be applied impartially to all the constituents of each class, so that the law shall operate equally and uniformly upon all persons in similar circumstances.” This case is simply an elucidation of the general doctrine that where the power of the legislature is not restrained by express constitutional limitations the designation of property to be taxed and the manner of taxation- are matters within the discretion of the legislature. It is a precedent irrelevant to the construction of express constitutional limitations upon the legislative powers of taxation. Union Pacific v. Cheyenne, 113 U S. 517, is a case of the same import. The court held that a statute for assessing and taxing the property of railroad and telegraph companies as a whole, and distributing it ratably among the different counties and the several taxing districts, in proportion to the number of miles in each, was valid. The tax was laid in the Territory of Wyoming, and there was not there any express constitutional restraint upon the power of taxation.
Another class of cases cited from federal and state courts is also inapplicable to this subject. I refer to decisions on the legislative power of indirect taxation by taxes on privileges, franchises, trades and occupations, and excise duties, of which Society for Savings v. Coite, 6 Wall. 594; Head Money Cases, 112 U. S. 580, 594; Commonwealth v. Cary Imp. Co., 98 Mass. 19; Youngblood v. Sexton, 32 Mich. 406 ; New Orleans v. Kauffman, 29 La. Ann. 283; Kittitinny Coal Co. v. Commonwealth, 79 Penna. St. 109, are types. This branch of the legislative power of taxation is universally admitted not to come within the equality clauses in constitutional provisions relative to taxation upon property; and in constitutions which simply provide that all taxation shall be equal, a distinction is made between taxes on property and taxes on franchises, occupations and pursuits, for the reason that in property there is always present the element of market value as the basis on *348which equality in taxation can be attained by the application of a uniform rate on such values. But in franchises, trades or occupations, there is no element of value in common, and hence the rule of equality is not violated by taxation on these subjects by a rule which is uniform as to each class. The ■cases on this subject are cited by Mr. Justice Cooley in discussing the constitutional provisions of the several states. Cooley on Taxation (2d ed.),pp. 176-200, 379.
It may also be remarked that in State, N. J. Southern R. R. Co., pros., v. Railroad Commissioners, 12 Vroom 235, and State, Central R. R. Co. of N. J., pros., v. Mutchler, Id. 96, no constitutional question was raised or considered. The first case was submitted on briefs, which appear in the printed report of the case, and neither in the reasons filed nor in the argument of counsel, was any constitutional question presented. Nor was any question of that character raised by counsel or considered by the court in the other case, and in that case the company was, by its charter and by the General Tax act of 1866, exempt from taxation such as that of which it was relieved, irrespective of the act of 1873. State v. Township of Readington, 7 Vroom 66, was decided before the constitutional amendments were adopted.
With the exception of the decisions upon the peculiar language of the constitution of Illinois, the precedents in state and federal courts on express constitutional limitations upon the powers of taxation, designed to secure equality in taxation, are uniformly against any discriminations in taxation upon property. In Ohio the constitutional provision is that “ laws shall be framed taxing, by a uniform rule, all moneys, credits, investments,” &c., “ and all real and personal property according to its true value in money.” The Supreme Court of Ohio, in a case so often quoted, in construing the language “ taxing by a uniform rule,” said: “ Taxing by a uniform rule requires uniformity, not only in the rate of taxation, but also uniformity in the mode of assessment upon the taxable valuation. * * * But this is not all. The uniformity must be coextensive with the territory to which it applies. If a state *349tax, it must be uniform all over the state; if a county, town or city tax, it must be uniform throughout the extent of the territory to which it is applicable. But the uniformity in the rule required by the constitution does not stop here. It must be extended to all property 'subject to taxation, so that all property must be taxed alike—equally—which is taxing by uniform rules.” Exchange Bank v. Hines, 3 Ohio St. 1, 15. The constitutional provision in Wisconsin is “that the rule of taxation shall be uniform, and taxes shall be levied upon such property as.the legislature shall direct.” The charter of the city of Janesville provided for an annual tax upon all the property in the city subject to taxation, not exceeding one per cent., for current expenses, and such additional taxes for roads, bridges and the support of the poor as the common council might deem necessary. Within the corporate limits of the city, but outside .of the recorded plat of the original village of Janesville, was a large quantity of farming or agricultural lands. By a subsequent act the legislature provided that lands used, occupied or reserved for agricultural or horticultural purposes should not be taxed, for city purposes, beyond one-half of one per cent., nor, for roads, bridges and support of poor, more than one-half as much per dollar as should be levied for such purposes on property within the recorded village plat. This latter act was held to be unconstitutional, as being in violation of the constitutional rule of uniformity. Knowlton v. Supervisors of Rich County, 9 Wis. 410. In a later case in the same court, a city charter provided for taxation upon real and personal property, and in one section gave the common council power to lay and collect a tax on all the lots and land in the city, not including any improvements thereon, to pay the city’s bonded debt. This section was held to be in violation of the constitutional rule of uniformity. Mr. Justice Lyon, in the opinion of the court, said: “ The true doctrine unquestionably is that while the legislature may by law exempt certain specific property or classes of property from taxation, such exemption, to be valid and operative, must be absolute and total. The legislature has no power to ex*350empt property from one tax, or from taxation for one purpose, and hold it liable to taxation for other purposes; and this, for the reason already indicated, that it is impossible to do so without violating the rule of uniformity which the constitution requires the legislature to observe.” Hale v. City of Kenosha, 29 Wis. 599, 604.
The Supreme Court of the United States, dealing with a statute of the same state, empowering a city to lay a tax for a particular purpose on real estate exclusively—real and personal property being taxed for other purposes—held it to be unconstitutional, and Mr. Justice Swayne, in the opinion of the court, said that “ it was beyond the constitutional power of the legislature to make any discrimination. Property must be wholly exempted, or not exempted at all. Ho partial' exemption or discrimination is permitted. To impose certain taxes exclusively upon one class of taxable property is as much a discrimination as to vary the rates of the same or other taxes upon different classes of property.” Gilman v. City of Sheboygan, 2 Black 519.
In a later case the same learned judge, speaking of the constitutional provision of the State of Michigan, that the legislature shall provide a uniform rule of taxation except as to property paying specific taxes, said: “ The object of this provision was to prevent unjust discriminations. It prevents, property from being classed, and taxed as classed, by different rules. All kinds of property must be taxed uniformly or be entirely exempt.” Township of Pine Grove v. Talcott, 19 Wall. 666, 675. The decision of the court in Cummings v. National Bank, 101 U. S. 154, though directed against systems of valuation intended to operate unequally, has a direct application to laws which are so framed as to produce that inequality.
These decisions establish the principle by which constitutional provisions designed for the protection of property from unequal taxation must be construed.
The endeavor in this case is to take the constitutional limitation out of this rule upon the words “ under general laws.”
The words “ general laws ” were brought into prominence *351by the peculiar provisions of paragraph 11 of section 7 of article IV. of the amended constitution, which' provides that the legislature shall not pass private, local or special laws in certain enumerated cases—as, for instance, regulating the internal affairs of towns and counties—but shall provide therefor by general laws. The place this expression has in this paragraph is totally unlike that which it occupies in the paragraph on the subject of taxation. In paragraph 11 the only restriction on the legislative power is that it shall legislate by general laws, and when a classification by a general law is once made, the power of the legislature to legislate over that class is unlimited. In paragraph 12, relating to taxation, an additional restriction is added. The mandate is that • property shall be assessed for taxes under general laws and by uniform rules, at its true value. A construction which gives a controlling effect to the words ct general law ” practically exscinds the other member of the sentence; for, independent of the constitutional prescription, it is an essential quality of taxation that when a class of persons or things is selected for taxation the burden must be distributed among the members of the class on the rule of uniformity.
In the construction of constitutions, as well as of statutes, it is a cardinal principle that words are to be taken in their natural and ordinary sense, and that every word shall have a part, if possible, in declaring the intention of the maker. The words “ under general laws,” in this paragraph, can have full scope and operation without detracting from the effect of the other words in it. I have already said that for the purpose of assessment and valuation, and even the completion of the whole process of taxation upon railroad and canal property, the act of 1884 is for that purpose a general law. It accomplishes the purpose contemplated by the constitution by securing the true value of property, which otherwise would be valued inadequately. It fulfills the purpose of the constitution in requiring the assessment of taxes under general laws, in order that special modes of assessment and valuation, which might produce inequalities in taxation, should not be resorted *352to. But the words “ under general laws ” cannot be permitted to control the whole sentence of which they are only part, without overriding a fundamental rule of construction.
A construction which conforms to proper rules, at the same time, will secure the object such constitutional restrictions are presumed to have been adopted to promote—equality in taxation, which can be secured only by the application of uniform rates of taxation to property at its true value. The language of this constitutional provision, giving words their natural meaning and the sentence a grammatical construction, can be made to signify nothing else. If the language had been that “ property shall be assessed for taxes under general laws, by uniform rules, according to its true value,” it would be possible, by a refinement of construction, to impute to it the meaning that all that was required was that property should be classified for taxation and then taxed by rules uniform as between members of the same class. But the paragraph as inserted in the constitution is given a complex form by the conjunction of the two members of the sentence in the use of the word “ and,” which lexicographers define to signify “ that a word or part of a sentence is to be added to. what precedes.” Webster’s Die., “And.” Property is to be taxed “ under general laws croc! by uniform rules, according to its true value.” Both the constituent parts of the sentence, “general laws” and “ uniform rules,” are made essential to a valid act of taxation. A simple reading of the sentence carries with it at once that meaning. Contrasting the language of this paragraph with the proviso in the constitution of Illinois, or even with the language used in opinions read this morning to express a different construction, will indicate the difference in language and expression necessary to effect that purpose. A constitutional provision expressed in that language, placed alongside of this constitutional provision, would appear to be another and a different instrument.
Under an organic law for taxing property at its true value, there can be no classification except as a means of ascertaining true values. Different kinds of property have different grades *353of value, but true value is a characteristic of all kinds of property, and peculiar to no one species so as to make it a class by itself. The classification adopted in this act is upon the use to which the property is devoted; but the use to which property is applied does not alter its true value. An engine is of ■the same market value in the shop of the manufacturer as when placed upon a railroad track. A locomotive moving a train of cars on the track of a railroad has no characteristics distinguishing it from an engine moving the machinery in a factory, except that the one is movable and the other stationary. Passenger cars on a steam railroad track have no characteristics distinguishing them from passenger cars on a horse railroad track, except that the former are more costly and of greater true value. Horses drawing boats for a canal company have no characteristics distinguishing them from horses drawing drays upon the streets of a city. Boats used in transportation upon canals have no peculiarities distinguishing them from boats of the same kind used in the carrying business upon the Passaic and the Hudson. The docks along the Hudson, from which ocean steamers and vessels employed in freighting or carrying passengers to domestic ports sail, have no characteristics distinguishing them from the adjacent slips from which the ferryboats of railroad companies run. The miles of wharves along the Passaic, used for the shipping and discharge of freight by private owners or navigation companies, are not characterized by any peculiarities distinguishing them from the wharves owned by the canal company, which would put them in one group for one rate of taxation, and the canal company’s wharves into another group for taxation at another rate.
The Supreme Court of Pennsylvania, under a constitutional provision of that state that “ all taxes shall be uniform upon the same class of subjects,” held that the legislature might select its subjects of taxation, but that the tax, upon whatever-laid, must be uniform, and that in the taxation of property there was no distinction between natural persons and corporations. Fox’s Appeal, 3 Cent. Rep. 561, 566. In the Rail*354road Tax Cases, 92 U. S. 575, the tax in question was not laid upon railroad projoerty exclusively, nor was the rate of taxation different from the rate upon other property. The property of railroad companies was included in the taxable valuations in common with other property, and the rate of taxation thereon was the same. The objection was with respect to the mode in which such property was valued and its value apportioned among the several taxing districts. The court sustained the rule adopted for the valuation and apportionment under the peculiar provision of the Illinois constitution, and, as appears by the opinion of the court on page 611, held that taxes assessed upon such property by that rule were uniform when the rate of taxation was the same on the assessment thus ascertained as it was upon other property. The constitutions of these states recognize classification in the assessment of taxes, but, as construed by judicial decisions, afford no warrant for the classification of property for the purpose of laying a particular tax on one class exclusively, or of taxing it at a different rate.
But it is said that the property of these companies possesses peculiar qualities distinguishing it. from the property of private individuals or of other corporations, in the fact that it is associated with and is necessary for the exercise of corporate franchises or the business of operating railroads or canals, and therefore may be disassociated from other property intrinsically of the same nature, for a different sort of taxation or for taxation at a different rate. Such a mode of taxation is not taxation on property at its true value. It is that method of taxation which can lawfully be resorted to only in the exercise of* the power of indirect taxation, by taxation upon franchises, trades or occupations, and this act has none of the features of such a mode of taxation. It is what its title imports—taxation of property. As such, I think the mode in which it is exercised is not in conformity with the constitutional provision.
Mindful of the great importance of this case, and of the public interest in the question involved, I have given the sub*355ject a careful and thoughtful consideration. If my investigation had left my mind in doubt, I would defer to the opinions ■of my associates. But investigation has produced in my mind a conviction that the law is in violation of constitutional restrictions so strong that I cannot yield my judgment to the opinions of others. The taxation imposed is said to be an equitable and fair method of taxing these companies. It probably is, and the law has been executed by the board of assessors with a commendable regard to fairness. But it is not the equity or fairness of the system, but the legislative power to tax by this method, that is brought before the court for decision.
A faulty construction of a statute does a wrong, but the injury is temporary. The statute may be altered or repealed. 'The construction of constitutional law is not for a day or an occasion, and the introduction of an erroneous principle of construction is an abiding wrong that will work incalculable mischief. Every citizen holds his rights and his property under the protection of the constitution, and is interested that at all times and upon every occasion sound rules of constitutional construction shall be laid down and adhered to. In the construction of this constitutional provision every citizen having property has a direct interest. It is a part of the organic law, adapted to be a barrier against injustice by unequal taxation. The construction proposed to be put upon it, in effect, eradicates it from the constitution and puts the power ■of taxation where it was before the amendment was adopted, and even enlarges the power of selection and classification beyond the limits imposed by settled principles of taxation. The right to classify and to subject property to taxation in classes, at such rates and for such purposes as the legislature may will, affects property of every description and ownership in the state. By this act it is applied to the property of the prosecutors, but who can foretell to what purposes or to what property this doctrine of classification may be extended in the future ?
For these reasons I shall vote to affirm the decision below.
*356On the question, Shall the judgment of the Supreme Court, be reversed as to the tax for state purposes ?—
For affirmance—Depue. 1.
For reversal—The Chancellor, Dixon, Parker, Reed,. Soudder, Brown, Clement, Cole, McGregor, Paterson,, Whitaker. 11.
On the question, Shall the judgment of the Supreme Court be reversed as to the tax for county and municipal purposes ?—
For affirmance—Depue, Dixon, Reed. 3.
For reversal—The Chancellor, Parker, Soudder,, Brown, Clement, Cole, McGregor, Paterson, Whitaker. 9.